Case 9:18-cv-80390-WPD Document 234 Entered on FLSD Docket 04/27/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

   BENNY BARMAPOV,                                      CASE NO. 9:18-cv-80390-WPD

          Plaintiff,

   vs.

   GUY AMUAIL, et al,

        Defendants.
   ____________________________/

         DEFENDANTS’ AMENDED JOINT MOTION FOR ENTRY OF JUDGMENT

          Defendants defendants John Obeid, Palm Beach Auto Wholesale LLC, R & R

   Development GP, LLC, R & R North Lake Development, LLLP, Terry Rafih and Florida

   Automotive, Inc., Somo Financial Services, Inc., Ariad Sommer, Roberto Habaue, Avrham

   Amuial, Guy Amuial, Yossi Amuial, Checkered Flag Automotive, LLC, G.L. Cars, Inc., North

   Palm Hauling, LLC, RBA Auto Finance LLC, Orna Sastiel, and Reuben Sastiel (collectively,

   “Defendants”), by and through undersigned counsel and pursuant to Fed. R. Civ. P. 58(b) & (d),

   hereby file this Joint Motion for Entry of Judgment for Fees and Costs, and in support thereof state

   as follows:

          On December 10, 2019, the Court entered an “Omnibus Order Adopting and Approving

   Reports and Recommendations of Magistrate Judge; Granting in Part and Denying in Part

   Motions for Attorney’s Fees” [D.E. 221; 215] in which (i) defendants John Obeid, Palm Beach

   Auto Wholesale LLC, R & R Development GP, LLC, R & R North Lake Development, LLLP,

   Terry Rafih and Florida Automotive, Inc. were awarded attorneys’ fees in the amount of

   $19,865.50, plus statutory interest; (ii) defendants Somo Financial Services, Inc., Ariad Sommer

   and Roberto Habaue were awarded prevailing party attorney’s fees in the amount of $14,669.75,
Case 9:18-cv-80390-WPD Document 234 Entered on FLSD Docket 04/27/2021 Page 2 of 6




   plus statutory interest and (iii) defendants Avrham Amuial, Guy Amuial, Yossi Amuial, Checkered

   Flag Automotive, LLC, G.L. Cars, Inc., North Palm Hauling, LLC, RBA Auto Finance LLC, Orna

   Sastiel, and Reuben Sastiel are hereby awarded attorneys’ fees in the amount of $19,650.00, plus

   statutory interest, in each instance to be paid by plaintiff BENNY BARMAPOV; and (B) an

   “Order Approving Reports and Recommendation of Magistrate Judge; Overruling Objections;

   Granting in Part and Denying in Part Defendant Dougherty’s Verified Motion for Attorney’s

   Fees” [D.E. 228; 225] in which defendant Dougherty was awarded prevailing party attorney’s fees

   in the amount of $22,050.00, plus statutory interest, in each instance to be paid by plaintiff,

   BENNY BARMAPOV.

          On December 30, 2019, the Court entered an “Order Granting Plaintiff’s Motion to Stay

   Enforcement of Attorneys’ Fee Awards Pending Final Resolution of Case,” pursuant to which

   Defendants’ enforcement of the award of attorney’s fees was stayed pending resolution of

   BARMAPOV’s appeal [D.E. 189] from this Court’s order dismissing the second amended

   complaint [D.E. 188].

          On January 13, 2020, BARMAPOV mailed to the Clerk of Court a check in the amount of

   $55,886.67 for deposit into the Court Registry, pursuant to the Order Granting Plaintiff’s Motion

   to Stay Enforcement of Attorneys’ Fee Awards Pending Final Resolution of Case. [D.E. 224]

          Based upon the appearance that BARMAPOV had complied with the conditions precedent

   to the stay of enforcement of the order awarding attorney’s fees to the Defendants, no further

   efforts were taken to pursue enforcement.

          On February 3, 2021, the Eleventh Circuit Court of Appeals entered a decision affirming

   this Court’s decision to dismiss the second amended complaint with prejudice and a Mandate was

   issued on March 4, 2021 [D.E. 229].


                                                           2
                  Keith D. Silverstein, P.A. ● 1111 Brickell Avenue, Suite 1550 ● Miami, Florida 33131
                                         (T) (305) 868-0200 ● (F) (305) 868-1045
Case 9:18-cv-80390-WPD Document 234 Entered on FLSD Docket 04/27/2021 Page 3 of 6




          On March 7, 2021, only after defendants Somo Financial Services, Inc., Ariad Sommer,

   Roberto Habaue filed a Motion for Order of Disbursement of Registry Funds [D.E. 230] were

   Defendants advised by BARMAPOV that the Clerk of Court had refused BARMAPOV’s personal

   check. BARMAPOV never advised Defendants that the deposit [D.E. 224] had been rejected and

   made no further effort to deposit the funds into the Court Registry or comply with the conditions

   precedent to the stay of enforcement of the order awarding attorney’s fees to the Defendants.

          Accordingly, insofar as there are no funds on deposit in the Court Registry from which

   Defendants can seek enforcement of the award of attorney’s fees, and the appeal has been resolved

   in favor of Defendants, it is respectfully requested that the Court enter a Final Judgment for

   Attorneys’ Fees and Costs in the amounts set forth above. A proposed form of Final Judgment is

   attached.

          WHEREFORE, defendants John Obeid, Palm Beach Auto Wholesale LLC, R & R

   Development GP, LLC, R & R North Lake Development, LLLP, Terry Rafih and Florida

   Automotive, Inc., Somo Financial Services, Inc., Ariad Sommer, Roberto Habaue, Avrham

   Amuial, Guy Amuial, Yossi Amuial, Checkered Flag Automotive, LLC, G.L. Cars, Inc., North

   Palm Hauling, LLC, RBA Auto Finance LLC, Orna Sastiel, and Reuben Sastiel respectfully

   request that the Count enter a Final Judgment for Attorneys’ Fees and Costs, and such other and

   further relief as the Court deems just and proper.

                       LOCAL RULE CERTIFICATION OF COMPLIANCE

          On April 21, 2021, April 22, 2021 and April 23, 2021, the undersigned attempted to confer

   with counsel for Plaintiff in a good faith to effort to o resolve by agreement the issues raised in the

   motion to determine if counsel would agree on the form of the proposed final judgment but was

   unable to obtain any comment.


                                                            3
                   Keith D. Silverstein, P.A. ● 1111 Brickell Avenue, Suite 1550 ● Miami, Florida 33131
                                          (T) (305) 868-0200 ● (F) (305) 868-1045
Case 9:18-cv-80390-WPD Document 234 Entered on FLSD Docket 04/27/2021 Page 4 of 6




   Dated: April 27, 2021

                                                                  Respectfully submitted,

                                                                  KEITH D. SILVERSTEIN, P. A.
                                                                  1111 Brickell Avenue, Suite 1550
                                                                  Miami, Florida 33131
                                                                  Telephone: (305) 868-0200
                                                                  Facsimile: (305) 868-1045
                                                                  keith@silversteinpa.com

                                                                  By:       Keith D. Silverstein      .
                                                                           Keith D. Silverstein, Esq.
                                                                           Florida Bar No. 086820
                                                                           Attorney for Defendants Ariad
                                                                           Sommer, Roberto Habaue, and
                                                                           SOMO Financial Services, Inc

                                                                  Gary Allan Isaacs, Esq.
                                                                  712 U.S. Highway One, Suite 400
                                                                  North Palm Beach, FL 33408-7146
                                                                  Email: gaisaacs@bellsouth.net
                                                                  Counsel for Defendants John Obeid,
                                                                  Terry Rafih, Palm Beach Auto
                                                                  Wholesale LLC, Rafih Florida
                                                                  Automotive, Inc., R & R North Lake
                                                                  Development, LLLP, and
                                                                  R & R Development GP, LLC.

                                                                  Thomas Dougherty
                                                                  PO Box 30056
                                                                  Palm Beach Gardens, FL 33420
                                                                  561-842-9707
                                                                  Pro Se Defendant




                                                           4
                  Keith D. Silverstein, P.A. ● 1111 Brickell Avenue, Suite 1550 ● Miami, Florida 33131
                                         (T) (305) 868-0200 ● (F) (305) 868-1045
Case 9:18-cv-80390-WPD Document 234 Entered on FLSD Docket 04/27/2021 Page 5 of 6




                                       CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the
   Court’s CM/ECF electronic mail notification system, via U.S. First Class Mail, postage prepaid,
   on this 27th day of April, 2021, upon all parties as set forth on the attached service list and in the
   manner set forth thereunder.


                                                        Keith D. Silvestein
                                                        Keith D. Silverstein, Esq.
                                                        Florida Bar No. 086820




                                                            5
                   Keith D. Silverstein, P.A. ● 1111 Brickell Avenue, Suite 1550 ● Miami, Florida 33131
                                          (T) (305) 868-0200 ● (F) (305) 868-1045
Case 9:18-cv-80390-WPD Document 234 Entered on FLSD Docket 04/27/2021 Page 6 of 6




                                        CM/ECF SERVICE LIST

   Andrew Lynch Cole, Esq.                                           James Andrew Bertron, Jr., Esq.
   Scott J. Topolski, Esq.                                           Nelson Mullins Riley & Scarborough LLP
   Cole Schotz P.C.                                                  Florida Bar No. 0982849
   2255 Glades Road, Suite 142W                                      3600 Maclay Blvd. S., Suite 202
   Boca Raton, Florida 33431                                         Tallahassee, FL 32312
   ACole@coleschotz.com                                              Email: andy.bertron@nelsonmullins.com
   Attorney for Plaintiff                                            Counsel for Mitsubishi Motors
                                                                     North America, Inc.

   Gary Allan Isaacs, Esq.                                           Gary A. Woodfield
   712 U.S. Highway One, Suite 400                                   Haile, Shaw & Pfaffenberger, P.A.
   North Palm Beach, FL 33408-7146                                   660 U.S. Highway One, Third Floor
   Email: gaisaacs@bellsouth.net                                     North Palm Beach, FL 33408
   Counsel for Defendants John Obeid,                                gwoodfield@haileshaw.com
   Terry Rafih, Palm Beach Auto                                      Attorney for Defendants William Reichel and
   Wholesale LLC, Rafih Florida                                      Reichel Realty & Investments, Inc.
   Automotive, Inc., R & R North Lake
   Development, LLLP, and
   R & R Development GP, LLC

   Thomas Dougherty
   PO Box 30056
   Palm Beach Gardens, FL 33420
   561-842-9707
   Pro Se Defendant




                                                         6
                Keith D. Silverstein, P.A. ● 1111 Brickell Avenue, Suite 1550 ● Miami, Florida 33131
                                       (T) (305) 868-0200 ● (F) (305) 868-1045
